      3:20-cv-01404-JFA-PJG        Date Filed 09/17/20       Entry Number 38        Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA

Lawrence Terry,                                   )           C/A No. 3:20-1404-JFA-PJG
                                                  )
                               Plaintiff,         )
                                                  )
        v.                                        )                     ORDER
                                                  )
Richland County School District Two               )
                                                  )
                               Defendant.         )
                                                  )

        Plaintiff Lawrence Terry, a self-represented litigant, filed this civil action pursuant to the

Americans with Disabilities Act (“ADA”), 42 U.S.C. §§ 12101, et seq. This matter is before the

court on Plaintiff’s motion for subpoenas to depose two non-defendant school resource officers.

(ECF No. 32.) The defendant filed a response. (ECF No. 33.)

        Discovery in civil cases filed in this court is governed by the Federal Rules of Civil

Procedure. These rules are applicable to all litigants including those who are proceeding pro se.

According to Rule 26(b)(1), “[p]arties may obtain discovery regarding any nonprivileged matter

that is relevant to any party’s claim or defense.” Except under certain circumstances in which

leave of the court is required, see Fed. R. Civ. P. 30(b)(2), a party may take an oral deposition of

another party without leave of the court by serving written notice on the opposing party. See Fed.

R. Civ. P. 30. A non-party deponent’s attendance may be compelled by subpoena pursuant to Rule

45.

        The court’s authorization of a subpoena requested by an in forma pauperis plaintiff is

subject to limitations, including the relevance of the information sought as well as the burden and

expense to a person subject to the subpoena. See Fed. R. Civ. P. 26(b) & 45(c)(1), (d)(1); see also

Jackson v. Brinker, No. IP 91-471-C, 1992 WL 404537, at *7 (S.D. Ind. Dec. 21, 1992) (finding



                                             Page 1 of 3
   3:20-cv-01404-JFA-PJG           Date Filed 09/17/20       Entry Number 38        Page 2 of 3




that the court may refuse an indigent party’s request to have the United States Marshals Service

serve a Rule 45 subpoena that is “frivolous, requests immaterial or unnecessary information, is

unduly burdensome, would be reasonably certain to result in the indigent’s responsibility for

significant compliance costs for which he cannot provide, or is otherwise unreasonable or abusive

of the court’s process”). The court notes that, although Plaintiff has been granted in forma pauperis

status pursuant to 28 U.S.C. § 1915(d), such status does not mean that Plaintiff’s discovery

expenses are underwritten or waived. See Badman v. Stark, 139 F.R.D. 601, 604 (M.D. Pa. 1991)

(holding that an indigent plaintiff seeking issuance of a subpoena must simultaneously tender the

witness fees and the estimated mileage allowed by law with the service of the subpoena); Tabron

v. Grace, 6 F.3d 147, 159 (3d Cir. 1993) (“There is no provision in [28 U.S.C. § 1915] for the

payment by the government of the costs of deposition transcripts, or any other litigation expenses,

and no other statute authorizes courts to commit federal monies for payment of the necessary

expenses in a civil suit brought by an indigent litigant.”). While Plaintiff’s in forma pauperis

status may permit service of a subpoena by the United States Marshals Service without prepayment

of the cost of service,1 the court must limit a plaintiff’s discovery requests if the discovery sought

is “cumulative or duplicative, or can be obtainable from some other source that is more convenient,

less burdensome, or less expensive.” See Fed. R. Civ. P. 26(b)(2)(C).

       Plaintiff is advised that subpoenas for the attendance at a deposition cannot be enforced

without proper prepayment of the appropriate witness and mileage fees. See Fed. R. Civ. P.




       1
         Plaintiff is advised that the cost of service by United States Marshals Service is considered
an item of cost which may, at the court’s discretion, be included as judgment against Plaintiff at
the conclusion of the action pursuant to 28 U.S.C. § 1915(f) if Plaintiff does not prevail. See Flint
v. Haynes, 651 F.2d 970, 972-73 (4th Cir. 1981); 28 U.S.C. §§ 1920, 1921(a)(1) (stating that the
court may tax as costs fees of the United States Marshals Service, such as the service of
subpoenas).
                                             Page 2 of 3
   3:20-cv-01404-JFA-PJG          Date Filed 09/17/20       Entry Number 38        Page 3 of 3




45(b)(1). Moreover, Plaintiff has not adequately specified how the testimony he seeks to obtain is

relevant to his claims as specified in Rule 26(b)(1) of the Federal Rules of Civil Procedure and

according to the practice of this district. Additionally, Plaintiff has not provided the court with

proposed subpoenas nor shown that he has arranged for service of his proposed subpoenas pursuant

to Rule 45 of the Federal Rules of Civil Procedure or, in the alternative, provided the court with

completed USM-285 forms so that service can be effected by the United States Marshals Service.

See 28 U.S.C. § 1915(d); see also Fed. R. Civ. P. 4(c)(3). Accordingly, Plaintiff’s motion is denied

with leave to re-file to provide the court with information sufficient to show that he has the

necessary resources to conduct the requested depositions and to provide the additional information

specified above within fourteen (14) days from the date of this order.2

       IT IS SO ORDERED.

                                              __________________________________________
September 16, 2020                            Paige J. Gossett
Columbia, South Carolina                      UNITED STATES MAGISTRATE JUDGE




       2
         The Clerk of Court is directed to provide Plaintiff with two unsigned AO 88A forms for
him to complete and submit as proposed subpoenas for the court’s subsequent review.
                                            Page 3 of 3
